DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IA (claims 1-16) in the reply filed on 8/6/21 is acknowledged.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1,2,4,6,7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz et al. (US 5823146) in view of McClain (US 2016/057974).
For claim 1, Alaniz et al. teach a system for suspending a feline, the system comprising:
a raised structure (32,36);
a sling (23) comprising:
a flexible portion (23) having a receiving portion (23);
first and second connection elements (at element (25) where element (23) is connected to elements (15,16,17)) positioned on the flexible portion outside the receiving portion;
a receiving configuration whereby the raised structure is positioned to spread the sling to separate the first and second connection elements by a first receiving distance; and
a closed configuration whereby the raised structure is positioned to reduce separation between the first and second connection elements from the first receiving distance to a first closed distance, the closed configuration to be automatically configured upon receiving a threshold weight of a feline in the receiving portion of the sling (note that elements (33,34,35,15) allow the 
	Alaniz et al. lack to mention first and second suspension structures connecting the flexible portion.
McClain teaches that it is old and well known in the art to provide a first and second suspension structures (138,140) connecting the flexible portion.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alaniz et al. so as to include the use of suspension structures, in a similar manner as taught in McClain, so that the flexible portion can be rotated freely.
	For claim 2, Alaniz et al. as modified by McClain (emphasis on Alaniz et al.) further teach the raised structure (32,53) completely suspending the sling in air.
	For claim 4, Alaniz et al. as modified by McClain (emphasis on McClain) further teach third and fourth connection elements (104,106) positioned on the flexible portion outside the receiving portion and third and fourth suspension structures (134,136) connecting the flexible portion to the raised structure to suspend the sling from the raised structure.

For claim 7, Alaniz et al. as modified by McClain (emphasis on McClain) further teach wherein the closed configuration positions the flexible portion such that the first connection element and the second connection element are automatically secured at the first closed distance (see Figure 2).
For claim 13, Alaniz et al. as modified by McClain (emphasis on Alaniz et al.) further teach the flexible portion (23) further comprises: a right portion; a left portion; a front portion; a rear portion; and four leg holes (26,29)(see Figure 1).
For claim 14, Alaniz et al. as modified by McClain (emphasis on Alaniz et al.) further teach wherein the four leg holes further comprise: a first leg hole (26,29) positioned on the front portion and the right portion of the sling; a second leg hole (26,29) positioned on the front portion and the left portion of the sling; a third leg hole (26,29) positioned on the rear portion and the right portion of the sling; and a fourth leg hole (26,29) 
For claim 15, Alaniz et al. as modified by McClain (emphasis on Alaniz et al.) further teach wherein the flexible portion (23) is contoured such that at least oblique abdominals, cephalo-humerals, and tail of the feline are exposed when the threshold weight of the feline is suspended in the sling (see Figure 3).
For claim 16, Alaniz et al. as modified by McClain (emphasis on Alaniz et al.) further teach an underbelly opening (27,29), the underbelly opening positioned to enable access to an underbelly of the feline.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Sherman (US 2016/0045294).
As described above, the references as applied to claim 1 above (emphasis on Alaniz et al.) further teach two right-side support rods (32),
two left-side support rods (the other opposite (32)), a right crossbeam (17,15,16,18), supported by the two right-side support rods, a left crossbeam (17,15,16 opposite of (17,15,16,18)), supported by the two left-side support rods; however, the references as applied to claim 1 above lack a base connected to the two right-side support rods and the two left-side 
Sherman teaches that it is old and well known in the art to provide a base (164) connected to the two right-side support rods (174B,176) and the two left-side support rods (174A,174C) and having a bottom attachment face for releasably securing the base to a surface (310) such that the base remains stable while the feline is restrained (see Figures 1 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the references as applied to claim 1 above so as to include the use of a base, in a similar manner as taught in Sherman, so as to provide the overall stability of system while the animal is restrained.
Allowable Subject Matter
Claims 3, 5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644